This action was brought originally in the Stark Common Pleas by The United Machine & Manufacturing Company against Ross H. Hurford upon three promissory notes. An answer and cross petition was filed by Hurford in which a breach of warranty was set up.
It appears that the parties entered into a certain contract for the installation of an ice cutting machine which contract provided that said machine would work satisfactorily. The promissory notes were non-negotiable and were given for the purchase price of the machine.
The Court of Appeals refused to consider the question of damages on the ground that the point had not been raised in the trial court. The judgment of the Common Pleas in favor of Hurford upon the petition and upon the cross petition was affirmed by the Court of Appeals.
The Company in the Supreme Court, con-tends:
1. That the trial court erred in finding that the defendant was entitled to recover damages for breach of warranty based upon the amount expended by Hurford.
2. The Appeals erred in holding that the company could not attack an erroneous conclusion of law of the trial court hy a petition in error.